DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not teach: 
an electric accumulator pack comprising a first electric accumulator and a second electric accumulator to be coupled in parallel to the first electric accumulator; an inverter; an electric motor configured to be coupled to the electric accumulator pack via the inverter; a first switch configured to be controlled between an on-state in which the first electric accumulator and the inverter are coupled to each other, and an off-state in which the first electric accumulator and the inverter are decoupled from each other; a second switch configured to be controlled between an on-state in which the second electric accumulator and the inverter are coupled to each other, and an off-state in which the second electric accumulator and the inverter are decoupled from each other; an output determiner configured to determine whether the first electric accumulator is in a first output state or the first electric accumulator is in a second output state representing a higher output state than the first output state, and determine whether the second electric accumulator is in the first output state or the second electric accumulator is in the second output state; and a switch controller configured to, in a case where at least one of the first electric accumulator or the second electric accumulator is in the first output state, control either one of the first switch and the second switch to the on-state, and control the other one of the first switch and the second switch to the off- state, and in a case where both of the first electric accumulator and the second electric accumulator are in the second output state, control both of the first switch and the second switch to the on-state.

Regarding claim 17, prior art does not teach: 
an electric accumulator pack comprising a first electric accumulator and a second electric accumulator to be coupled in parallel to the first electric accumulator; an inverter; an electric motor configured to be coupled to the electric accumulator pack via the inverter; a first switch configured to be controlled between an on-state in which the first electric accumulator and the inverter are coupled to each other, and an off-state in which the first electric accumulator and the inverter are decoupled from each other; a second switch configured to be controlled between an on-state in which the second electric accumulator and the inverter are coupled to each other, and an off-state in which the second electric accumulator and the inverter are decoupled from each other; and circuitry configured to determine whether the first electric accumulator is in a first output state or the first electric accumulator is in a second output state representing a higher output state than the first output state, and determine whether the second electric accumulator is in the first output state or the second electric accumulator is in the second output state, in a case where at least one of the first electric accumulator or the second electric accumulator is in the first output state, control either one of the first switch and the second switch to the on-state, and control the other one of the first switch and the second switch to the off- state, and in a case where both of the first electric accumulator and the second electric accumulator are in the second output state, control both of the first switch and the second switch to the on-state.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836